DETAILED ACTION
This office action is in response to amendments to application 16/292,143, filed on 02/26/2021.
Claims 1 and 3-8 are currently pending and have been examined.
Definition of terms that may be used for citation purposes:
Fig. = figure, Col. = column, P. = paragraph

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 4-6 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

Response to Amendment
Applicant’s amendments, filed 02/26/2021, have been entered.
Regarding rejections of claims 1-8 under 35 U.S.C. 112(b), the rejections are withdrawn due to amendment.
Regarding the rejections of claims 1 and 8 under 35 U.S.C. 102(a)(2), the rejections are withdrawn due to amendment. The claims are now rejected under 35 U.S.C. 103 as outlined below.
Regarding rejections of claims 2, 3, and 7 under 35 U.S.C. 103, the rejection of claim 2 is withdrawn due to cancellation of the claim. The rejections of claims 3 and 7 are modified as required by Applicant’s amendments.

Response to Arguments
	Applicant’s arguments, filed 02/26/2021, have been entered. Examiner’s response to arguments is found below.
Applicant’s arguments are italicized.
Examiner’s responses are bolded.
	
	In particular, claim 1 (and similarly claim 8) is amended to recite "wherein the removal operation is an operation of a finger of the user moving on a screen of the display unit, and the removal operation is a slide operation or a flick operation on the image." As a result of this arrangement, the user of the claimed "deposit removal system" may be provided with a sensation of actually removing a deposit on the camera. Furthermore, the user may remove that deposit by an intuitive operation on the displayed image.
	Examiner agrees that a slide operation or a flick operation are both intuitive operations, and therefore would be obvious modifications of a touch operation to one of ordinary skill in the art.

	The cited references neither disclose nor render obvious the above-quoted feature or its resulting benefits.
	Examiner respectfully disagrees regarding the sufficiency of Kikuta for teaching “wherein the removal operation is an operation of the user moving on a screen of the display unit”. Examiner notes that any user finger touch interaction with a display unit must involve moving a finger, and therefore that the touch screen manipulation of Kikuta as referenced in P. [0142] an applied to claims 1 and 8 is exemplary of “wherein the removal operation is an operation of a finger of the user moving on a screen of the display unit”. Examiner agrees with Applicant’s assertion that Kikuta does not explicitly teach wherein the removal operation is a slide operation or a flick operation on the image”.

	Tippy and Singer provide no additional teachings of relevance, so claims 1 and 8 are allowable over these references as well.
	Examiner respectfully disagrees. Examiner notes that Singer teaches a user touch operation on the image, specifically on the deposit depicted in the image, as outlined in Fig. 9 and P. [0048]: “Referring now to FIGS. 7-12, the windshield touch and clean system 10 may have a spot clean feature.  In this regard, the system 10 may clean a spot of dirt and grime on the windshield 12. … To clean the windshield, the driver may be presented with an illustration of the windshield 12 on the display 26.  The driver can depress the display 26 at about the location where the residue 68 is on the windshield 12. … In the deployed configuration, the extension members 16, 18 and the base member 44 move out from under the hood 38 and position the cleaning head 14 at the corresponding location on the windshield 12 where the user depressed the display 26, as shown in FIG. 9.” As noted above, Examiner agrees with Applicant’s assertion that a slide or flick operation would be an intuitive variation of a touch operation, and therefore that it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to utilize a slide or flick operation as an obvious variant of a touch operation on the image of the deposit as taught by Singer in order to direct a cleaner or brush to remove a deposit with a reasonable expectation of success.

Summary: Claims 1, 3, and 7-8 are rejected under 35 U.S.C. 103 based on the above responses to arguments and the below rejections.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
Regarding claim 1
“a detection unit that detects a removal operation of a user on the display unit”. Examiner interprets a detection unit as a CPU as outlined in P. [0036] of Applicant’s specification.
“a deposit removal device that performs a removal action for removing a deposit that is attached to a lens of the camera”. Examiner interprets that support for a deposit removal device is found in P. [0026], [0059], [0066], and [0067] and Figs. 2, 13, and 14.
“a control device that causes the deposit removal device to perform the removal action”. Examiner interprets a control device as a CPU as outlined in P. [0036] of Applicant’s specification.
Regarding claim 3
“a deposit detection unit that detects the deposit in the image”. Examiner interprets a deposit detection unit as a CPU as outlined in P. [0036] of Applicant’s specification.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuta et al. (US 20130037627), hereinafter Kikuta, in view of Singer et al. (US 20180043863), hereinafter Singer.

Regarding claim 1, Kikuta teaches a deposit removal system comprising:
a camera (see at least Kikuta Fig. 9A, #10; P. [0135]: “When the display controller ECU1 of the controller 100 receives the reverse mode signal X, the display controller ECU1 displays the captured image, which is captured by the onboard camera 10”);
a display unit that displays an image that is acquired by the camera (see at least Kikuta P. [0135]: “When the display controller ECU1 of the controller 100 receives the reverse mode signal X, the display controller ECU1 displays the captured image, which is captured by the onboard camera 10, on the display DSP and also displays the camera wash touch panel switch TSW on the display DSP along with the captured image, as shown in FIG. 9B.”);
a detection unit that detects a removal operation of a user on the display unit (see at least Kikuta P. [0135]: “When the touch panel switch TSW is manipulated (i.e., is turned on to output a command signal) by the driver of the vehicle, the touch panel switch TSW, more specifically the display controller ECU1, which receives the command signal from the touch panel switch TSW, outputs a camera wash drive signal Y to the wash drive controller 17.  When the touch panel switch TSW is manipulated, i.e., when the driver of the vehicle touches the touch panel switch TSW to turn on the same, the display controller ECU1 of the present embodiment outputs the camera wash drive signal Y only for a predetermined spray period (e.g., three seconds).”);
a deposit removal device that performs a removal action for removing a deposit that is attached to a lens of the camera (see at least Kikuta P. [0142]: “For example, when the driver of the vehicle realizes that the glass cover 10a of the onboard camera 10 is stained with, for example, dirt, dust or the like by watching the captured image of the onboard camera 10, which is displayed on the display DSP, the driver can execute the wash operation of the glass cover 10a of the onboard camera 10 by simply manipulating the camera wash touch panel switch TSW (i.e., touching the camera wash touch panel switch TSW to turn on the same), which is displayed on the display DSP.”); and
a control device that causes the deposit removal device to perform the removal action, based on the removal operation on the display unit detected by the detection unit, wherein the removal operation is an operation of a finger of the user moving on a screen of the display unit (see at least Kikuta P. [0142]: “For example, when the driver of the vehicle realizes that the glass cover 10a of the onboard camera 10 is stained with, for example, dirt, dust or the like by watching the captured image of the onboard camera 10, which is displayed on the display DSP, the driver can execute the wash operation of the glass cover 10a of the onboard camera 10 by simply manipulating the camera wash touch panel switch TSW (i.e., touching the camera wash touch panel switch TSW to turn on the same), which is displayed on the display DSP.”).
Kikuta does not explicitly teach wherein the removal operation is a slide operation or a flick operation on the image.
In the same field of endeavor, Singer renders obvious wherein the removal operation is a slide operation or a flick operation on the image (see at least Singer Fig. 9; P. [0048]: “Referring now to FIGS. 7-12, the windshield touch and clean system 10 may have a spot clean feature.  In this regard, the system 10 may clean a spot of dirt and grime on the windshield 12. … To clean the windshield, the driver may be presented with an illustration of the windshield 12 on the display 26.  The driver can depress the display 26 at about the location where the residue 68 is on the windshield 12. … In the deployed configuration, the extension members 16, 18 and the base member 44 move out from under the hood 38 and position the cleaning head 14 at the corresponding location on the windshield 12 where the user depressed the display 26, as shown in FIG. 9.” *Examiner notes that while Singer does not verbatim recite a “slide operation or a flick operation”, slide and flick operations are ordinary and well known variations of a touch operation. Examiner further notes that Applicant admits in their arguments that slide and flick operations are intuitive operations, and Examiner agrees.).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to use a slide operation or a flick operation as a particular type of known touch operation in the deposit removal system that allows a user to direct a cleaner or brush to clean a particular spot on a transparent surface as taught by Singer in the user-touch-activated deposit removal device of Kikuta in order to clean a particular spot on a lens or windshield with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

Regarding claim 8, Kikuta teaches a deposit removal method for detecting an operation of a user on a display unit that displays an image that is acquired by a camera (see at least Kikuta P. [0142]: “For example, when the driver of the vehicle realizes that the glass cover 10a of the onboard camera 10 is stained with, for example, dirt, dust or the like by watching the captured image of the onboard camera 10, which is displayed on the display DSP, the driver can execute the wash operation of the glass cover 10a of the onboard camera 10 by simply manipulating the camera wash touch panel switch TSW (i.e., touching the camera wash touch panel switch TSW to turn on the same), which is displayed on the display DSP.”), and for removing a deposit that is attached to a lens of the camera, based on the operation, the method comprising:
determining whether or not the operation is a removal operation, as a specific operation, that is performed on the display unit (see at least Kikuta P. [0142]: “For example, when the driver of the vehicle realizes that the glass cover 10a of the onboard camera 10 is stained with, for example, dirt, dust or the like by watching the captured image of the onboard camera 10, which is displayed on the display DSP, the driver can execute the wash operation of the glass cover 10a of the onboard camera 10 by simply manipulating the camera wash touch panel switch TSW (i.e., touching the camera wash touch panel switch TSW to turn on the same), which is displayed on the display DSP.”); and
performing a removal action for removing the deposit, when the operation is the removal operation (see at least Kikuta P. [0142]: “For example, when the driver of the vehicle realizes that the glass cover 10a of the onboard camera 10 is stained with, for example, dirt, dust or the like by watching the captured image of the onboard camera 10, which is displayed on the display DSP, the driver can execute the wash operation of the glass cover 10a of the onboard camera 10 by simply manipulating the camera wash touch panel switch TSW (i.e., touching the camera wash touch panel switch TSW to turn on the same), which is displayed on the display DSP.”),
wherein the removal operation is an operation of a finger of the user moving on a screen of the display unit (see at least Kikuta P. [0142] as cited regarding the above limitation).
Kikuta does not explicitly teach wherein the removal operation is a slide operation or a flick operation on the image.
In the same field of endeavor, Singer renders obvious wherein the removal operation is a slide operation or a flick operation on the image (see at least Singer Fig. 9; P. [0048]: “Referring now to FIGS. 7-12, the windshield touch and clean system 10 may have a spot clean feature.  In this regard, the system 10 may clean a spot of dirt and grime on the windshield 12. … To clean the windshield, the driver may be presented with an illustration of the windshield 12 on the display 26.  The driver can depress the display 26 at about the location where the residue 68 is on the windshield 12. … In the deployed configuration, the extension members 16, 18 and the base member 44 move out from under the hood 38 and position the cleaning head 14 at the corresponding location on the windshield 12 where the user depressed the display 26, as shown in FIG. 9.” *Examiner notes that while Singer does not verbatim recite a “slide operation or a flick operation”, slide and flick operations are ordinary and well known variations of a touch operation. Examiner further notes that Applicant admits in their arguments that slide and flick operations are intuitive operations, and Examiner agrees.).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to use a slide operation or a flick operation as a particular type of known touch operation in the deposit removal system that allows a user to direct a cleaner or brush to clean a particular spot on a transparent surface as taught by Singer in the user-touch-activated deposit removal device of Kikuta in order to clean a particular spot on a lens or windshield with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

Claim 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuta et al. (US 20130037627), hereinafter Kikuta, in view of Singer (US 20180043863), hereinafter Singer, and Tippy et al. (US 20170313288), hereinafter Tippy.

Regarding claim 3, Kikuta teaches the system of claim 1.
Kikuta does not explicitly teach wherein the control device includes a deposit detection unit that detects the deposit in the image, and when a target of the removal operation is a specific deposit in the image, the control device causes the deposit removal device to perform the removal action on the specific deposit.
In the same field of endeavor, Singer teaches when a target of the removal operation is a specific deposit in the image, the control device causes the deposit removal device to perform the removal action on the specific deposit (see at least Singer P. [0048]: “To clean the windshield, the driver may be presented with an illustration of the windshield 12 on the display 26.  The driver can depress the display 26 at about the location where the residue 68 is on the windshield 12.  By depressing an area on the display 26 depicting the windshield 12, this may actuate the extension members 16, 18 and the base member 44 to move into the deployed configuration.”; P. [0049]: “With the cleaning head 14 disposed adjacent or on top of the residue 68, the cleaning head 14 can be traversed back and forth over the residue 68 with the motor 32 controlling the motions of the extension members 16, 18 or microcontroller in the articulating joints 20, 22.  As the cleaning head 14 moves back-and-forth as shown in FIG. 12, the residue 68 is cleaned off of the windshield 12.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of cleaning a specific deposit on a lens or windshield as taught by Singer in the lens cleaning system of Kikuta with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)
The combination of Kikuta and Singer does not explicitly teach wherein the control device includes a deposit detection unit that detects the deposit in the image.
In the same field of endeavor, Tippy teaches wherein the control device includes a deposit detection unit that detects the deposit in the image (see at least Tippy P. [0049]: “In some embodiments, camera protection and cleaning system 400 may include a sensor for detecting dirt or debris positioned on camera lens 405.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the deposit removal system of Kikuta with the automatic deposit detection of Tippy in order to allow for automatic cleaning of a vehicle camera in order to prevent a buildup of dirt and/or debris (Tippy P. [0063]).

Regarding claim 7, Kikuta teaches the system of claim 1.
The combination of Kikuta and Singer does not explicitly teach wherein the display unit acquires the image from the camera by performing wireless communication with the camera, and the control 
In the same field of endeavor, Tippy teaches wherein the display unit acquires the image from the camera by performing wireless communication with the camera, and the control device causes the deposit removal device to perform the removal action, by performing wireless communication with the deposit removal device (see at least Tippy P. [0043]: “The communication devices 214 may also include a wired or wireless interface to enable direct communication with an electronic device, such as a USB or Bluetooth interface.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of using a wireless interface to communicate with a device in a vehicle including lens deposit removal system as taught by Tippy in the lens deposit removal system of Kikuta in order to communicate with the camera and deposit removal device with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C BOST whose telephone number is (571)272-4606.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.C.B./Examiner, Art Unit 3662
                                                                                                                                                                                                                                                                                                                                                                                            /DALE W HILGENDORF/Primary Examiner, Art Unit 3662